Name: Commission Regulation (EC) No 217/2002 of 5 February 2002 fixing eligibility criteria for raw materials under the production aid scheme in Regulation (EC) No 2201/96
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  EU finance;  economic policy
 Date Published: nan

 Avis juridique important|32002R0217Commission Regulation (EC) No 217/2002 of 5 February 2002 fixing eligibility criteria for raw materials under the production aid scheme in Regulation (EC) No 2201/96 Official Journal L 035 , 06/02/2002 P. 0011 - 0012Commission Regulation (EC) No 217/2002of 5 February 2002fixing eligibility criteria for raw materials under the production aid scheme in Regulation (EC) No 2201/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 1239/2001(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2 of Regulation (EC) No 2201/96 provides for an aid scheme to assist producer organisations delivering tomatoes, peaches and Williams and Rocha pears for processing.(2) Eligibility conditions for consignments of raw materials delivered for processing should be laid down to ensure proper application of the above aid scheme, without distorting competition and without prejudicing the rules by which the contracting parties may agree on varying the price of the raw material based on quality criteria in addition to the defects covered by this Regulation.(3) This Regulation lays downs detailed rules of application in addition to those in Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as amended by Regulation (EC) No 1343/2001(4).(4) The extent to which the Member States or the contracting parties may agree clauses in addition to this Regulation should be indicated.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the criteria to be met by consignments of tomatoes, peaches or pears delivered for processing in order to benefit from the production aid scheme established by Article 2 of Regulation (EC) No 2201/96.Article 21. Upon reception of each consignment, processors shall examine the quality of the raw material on the basis of samples. The competent authorities in the Member States shall take the necessary measures to ensure that the procedure followed in taking and examining samples guarantees objectivity and selects samples representative of each consignment. The producer organisation or its representative may be present at this procedure, which may also be conducted by a third party designated by both parties.2. The examination referred to in paragraph 1 shall establish the percentage by weight of defective raw material for each type of defect defined in Article 3 and the total of these percentages, rounded up or down to the nearest whole number. If this total exceeds the 10 % limit, the consignment shall not be eligible for aid.3. The reduction rate referred to in Article 11(1)(e) and Article 13(1)(b) of Regulation (EC) No 449/2001 shall, for each eligible consignment, be the total referred to in paragraph 2.4. The price to be paid by the processor, as referred to in Article 3(4)(e) of Regulation (EC) No 449/2001, on the one hand, and the unit amount of production aid, on the other, shall apply to the net weight delivered once the reduction rate has been applied.Article 3The defects shall be defined as follows:(a) for tomatoes, peaches and pears:- foreign matter: foreign matter is considered to be anything other than the fruit itself. Foreign matter includes above all plant debris (leaves, twigs, grass, etc.), mineral matter (earth, gravel, stones, etc.) and miscellaneous debris,- diseased, rotten or wormy fruit: fruit attacked by disease, insects or a rotting agent over an area more than 30 mm in diameter, extending into the fruit;(b) in the case of tomatoes alone:- green tomatoes: healthy fruit which have not reached maturity and are completely green on the outside. The colour inside the fruit is not taken into account;(c) in the case of peaches and pears alone:- sizing defects: minimum size is 55 mm,- ripeness: underripe or overripe fruits are defective. The degree of ripeness is measured and compared to a scale of limit values fixed by the contracting parties,- hail damage penetrating the skin, covering more than 20 % of the surface of the fruit;(d) in the case of peaches alone:- visible split pits: a pit whose two halves have separated is visible between the peach halves at the stem end.Article 41. The Member States or the signatories to the contracts referred to in Article 3 of Regulation (EC) No 2201/96 may agree:- to reduce the limit fixed in Article 2(2) for any of the products concerned, fix specific limits for each of the defects referred to in Article 3 or increase the minimum size referred to in Article 3(c),- to define defects in addition to those referred to in Article 3, in respect of which the percentage of defective fruit is to be included in the total referred to in Article 2(2).2. The Member States may authorise the contracting parties to increase the limit fixed in Article 2(2) by a maximum of 15 % for each of the products concerned.3. The provisions adopted under this Article shall be specified in the contracts.Article 5This Regulation shall apply from the 2002/03 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 171, 26.6.2001, p. 1.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 181, 4.7.2001, p. 16.